Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 1 of 16




                     EXHIBIT 1
                    Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 2 of 16
    Supreme Court of Pennsylvania
              Court of Common Pleas                                For Prothonotary Use Only:                     TIM
                Civil Cover Sheet                                                                                     ES
                                                                   Docket No:                                              TA
                                                                                                                                MP
                Allegheny
    _______________________________ County

      The information collected on this form is used solely for court administration purposes. This form does not
      supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.
    Commencement of Action:
       Complaint               Writ of Summons                    Petition
S      Transfer from Another Jurisdiction                         Declaration of Taking
E
    Lead Plaintiff’s Name:                                          Lead Defendant’s Name:
C    Ronald Henry                                                     Marlette Funding, LLC d/b/a Best Egg
T
                                                                       Dollar Amount Requested:          within arbitration limits
I   Are money damages requested?               Yes          No               (check one)                 outside arbitration limits
O
N    Is this a Class Action Suit?              Yes          No         Is this an MDJ Appeal?                   Yes         No

A                                                  Kevin Abramowicz
          Name of Plaintiff/Appellant’s Attorney: _____________________________________________________________________
                             Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

    Nature of the Case:        Place an “X” to the left of the ONE case category that most accurately describes your
                               PRIMARY CASE. If you are making more than one type of claim, check the one that
                               you consider most important.

    TORT (do not include Mass Tort)            CONTRACT (do not include Judgments)           CIVIL APPEALS
         Intentional                                 Buyer Plaintiff                          Administrative Agencies
         Malicious Prosecution                       Debt Collection: Credit Card                Board of Assessment
         Motor Vehicle                               Debt Collection: Other                      Board of Elections
         Nuisance                                    ________________________                    Dept. of Transportation
         Premises Liability                          ________________________                    Statutory Appeal: Other
S        Product Liability (does not include                                                     _________________________
         mass tort)                                  Employment Dispute:                         _________________________
E        Slander/Libel/ Defamation                   Discrimination
                                                     Employment Dispute: Other                   Zoning Board
C        Other:
                                                      ________________________
         _________________________                                                               Other:
T        _________________________                    ________________________                   _________________________
I                                                    Other:                                      _________________________
    MASS TORT                                        ________________________
O        Asbestos                                    ________________________
N        Tobacco
         Toxic Tort - DES
         Toxic Tort - Implant                  REAL PROPERTY                                 MISCELLANEOUS
         Toxic Waste                                 Ejectment                                   Common Law/Statutory Arbitration
         Other:                                      Eminent Domain/Condemnation                 Declaratory Judgment
B        _________________________                   Ground Rent                                 Mandamus
         _________________________                   Landlord/Tenant Dispute                     Non-Domestic Relations
                                                     Mortgage Foreclosure: Residential           Restraining Order
    PROFESSIONAL LIABLITY                            Mortgage Foreclosure: Commercial            Quo Warranto
         Dental                                      Partition                                   Replevin
         Legal                                       Quiet Title                                 Other:
         Medical                                     Other:                                      _________________________
         Other Professional:                         ________________________                    _________________________
         _________________________                   ________________________
         _________________________

                                                                                                                  Updated 1/1/2011
       Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 3 of 16




         IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                            PENNSYLVANIA

RONALD HENRY, individually and on          CIVIL DIVISION
behalf of all others similarly situated,
                                           No.
       Plaintiff,
                                           CLASS ACTION

v.                                         CLASS ACTION COMPLAINT

MARLETTE FUNDING, LLC d/b/a BEST
EGG,

       Defendant.

                                           Filed on behalf of Plaintiff:
                                           Ronald Henry

                                           Counsel of record for Plaintiff:

                                           Kevin Abramowicz
                                           Pa. ID No. 320659
                                           Kevin Tucker
                                           Pa. ID No. 312144
                                           EAST END TRIAL GROUP LLC
                                           6901 Lynn Way, Suite 215
                                           Pittsburgh, PA 15208
                                           Tel: (412) 223-5740
                                           Fax: (412) 626-7101
                                           kabramowicz@eastendtrialgroup.com
                                           ktucker@eastendtrialgroup.com

                                           Attorneys for Plaintiff
        Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 4 of 16




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

 RONALD HENRY, individually and on                CIVIL DIVISION
 behalf of all others similarly situated,
                                                  No.
        Plaintiff,
                                                  CLASS ACTION

 v.

 MARLETTE FUNDING, LLC d/b/a BEST
 EGG,

        Defendant.

                                    NOTICE TO DEFEND

         YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set forth
in the following pages, you must take action within TWENTY (20) days after this Complaint and
Notice are served, by entering a written appearance personally or by attorney and filing in writing
with the court your defenses or objections to the claims set forth against you. You are warned that
if you fail to do so the case may proceed without you and a judgment may be entered against you
by the court without further notice for any money claimed in the Complaint or for any claim or
relief requested by the Plaintiff. You may lose money or property or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

                               LAWYER REFERRAL SERVICE
                               Allegheny County Bar Association
                                  11th Floor Koppers Building
                                      436 Seventh Avenue
                                     Pittsburgh, PA 15219
                                         (412) 261-5555
         Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 5 of 16




             IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                PENNSYLVANIA

 RONALD HENRY, individually and on                 CIVIL DIVISION
 behalf of all others similarly situated,
                                                   No.
         Plaintiff,
                                                   CLASS ACTION

 v.

 MARLETTE FUNDING, LLC d/b/a BEST
 EGG,

         Defendant.

                                 CLASS ACTION COMPLAINT

        Plaintiff Ronald Henry (“Plaintiff” or “Henry”), individually and on behalf of all others

similarly situated, brings this action against Marlette Funding, LLC (“Defendant” or “Best

Egg”), and alleges as follows:

                                  NATURE OF THE ACTION

        1.      This action seeks damages, attorneys’ fees, and costs against Best Egg for its

violations of the Unfair Trade Practices and Consumer Protection Law (“UTPCPL”).

                                 JURISDICTION AND VENUE

        2.      The Court has subject matter jurisdiction pursuant to 42 Pa. C.S. § 931.

        3.      The Court has personal jurisdiction over Defendant pursuant to 42 Pa. C.S. §

5301.

        4.      Venue is proper pursuant to Pa. R. Civ. P. 2179 because Defendant regularly

conducts business in this County.
        Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 6 of 16




                                            PARTIES

       5.      Henry is a person residing in Westmoreland County, Pennsylvania.

       6.      Best Egg is a limited liability company headquartered in Wilmington, Delaware.

       7.      Best Egg claims to be a top five leader in online lending.

       8.      Best Egg makes unsecured personal loans to consumers in the United States.

                    PENNSYLVANIA’S CONSUMER FINANCE LAWS

       9.      The Consumer Discount Company Act (“CDCA”) regulates personal loans in

Pennsylvania. 7 P.S. §§ 6201-6219.

       10.     The CDCA prohibits non-banks from charging, collecting, contracting for, or

receiving interest and fees that aggregate above the interest a non-bank can charge without a

CDCA license. 7 P.S. § 6203.A.

       11.     The Loan Interest and Protection Law (“LIPL”) limits non-banks to charging no

more than 6% simple interest per year. 41 P.S. § 201(a).

       12.     Because of the LIPL’s 6% interest rate cap, the CDCA caps non-banks that are

not otherwise authorized to exceed the LIPL’s 6% interest rate cap to charging, collecting,

contracting for, or receiving interest and fees that aggregate to no more than 6% simple interest

per year. 7 P.S. § 6203.A.

       13.     Once a non-bank obtains a CDCA license, it is limited to charging, collecting,

contracting for, or receiving the interest and fees allowed by the CDCA. 7 P.S. § 6214.B.

       14.     For pre-computed loans, non-banks can pre-compute interest at a rate that varies

between around 25% and 28% simple interest per year (depending on the length of the loan) and

a service charge up to $150.00. 7 P.S. § 6213.E, F.




                                                 2
         Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 7 of 16




       15.     For simple interest loans, non-banks can charge interest at a rate of 24% and

annual fees up to $50.00. 7 P.S. § 6217.1.A, D.

                                  FACTUAL ALLEGATIONS

Best Egg’s Lending Practices

       16.     Best Egg operates a lending platform at bestegg.com, through which Best Egg

accepts loan applications.

       17.     After Best Egg evaluates a consumer’s creditworthiness and makes a loan offer,

Best Egg requests Cross River Bank (“Cross River”) to issue the loan.

       18.     Two days after a loan is issued, Cross River sells the loan back to Best Egg

without recourse.

       19.     The loans are simple interest loans.

       20.     Most (if not all) of the loans are high interest, with interest rates reaching up to

36% simple interest per year.

       21.     The loans also include an origination fee, which generally is a percentage of a

loan’s principal balance.

       22.     The loan origination fees often are in the hundreds to thousands of dollars.

       23.     When consumers default on a loan, Best Egg sells their loans for pennies on the

dollar to various debt buyers.

       24.     When Best Egg sells its loans, it sells all rights, title, and interest in and to the

loans to the debt purchaser.

       25.     The debt buyers then attempt to collect the full balance of the loans from

consumers.




                                                   3
         Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 8 of 16




Facts Relevant to Henry

       26.     In October of 2015, Best Egg issued a personal loan to Henry.

       27.     The loan was used for personal, family, and/or household purposes.

       28.     The loan was issued in the amount of $8,000.00.

       29.     Yet Henry only received $7,600.80 of actual money because Best Egg charged

and deducted a $399.20 “origination fee.”

       30.     Interest was also charged on the loan at a rate of 17.30%.

       31.     The interest and origination fee yielded an annual percentage rate of over 21%.

       32.     Henry made $4,299.16 in payments on the loan.

       33.     $2,307.69 of these payments went to principal and $1,680.60 of these payments

went to interest and fees.

       34.     These payments amounted to 57% of the money Henry received.

       35.     At a certain point, Henry could no longer repay the loan and the loan was

charged-off.

       36.     Despite paying 57% of the money Henry received from the loan, and because of

the high interest rate and origination fee, Henry still owed $5,913.52 on the loan (or 78% of the

money Henry received) when the loan was charged-off.

       37.     After the loan was charged-off, Best Egg allegedly sold all of its rights and

interest in the loan to a debt buyer called UHG I, LLC (“UHG”).

       38.     To the extent UHG actually bought the loan, it did so for pennies on the dollar of

the unpaid balance.

       39.     After buying the loan for pennies on the dollar, UHG began contacting Henry and

demanding payment of the entire $5,913.52.



                                                 4
         Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 9 of 16




Best Egg’s Actions are Unlawful

       40.     Best Egg is a non-bank that is not licensed under the CDCA.

       41.     Best Egg is not authorized under any law to charge interest above the LIPL’s 6%

interest rate cap. 41 P.S. § 201(a).

       42.     This means that the CDCA prohibits Best Egg from charging, collecting,

contracting for, or receiving interest and fees that aggregate in excess of 6% simple interest per

year. 7 P.S. § 6203.A.

       43.     Yet Best Egg routinely issues loans with interest and fees that aggregate in excess

of 6% simple interest per year.

       44.     Best Egg charges, collects, contracts for, or receives such interest and fees from

Pennsylvania consumers.

       45.     Best Egg cannot charge, collect, contract for, or receive most of the interest and

fees it charges, collects, contracts for, or receives because Best Egg is not and has never been

licensed to do so.

       46.     Best Egg partners with Cross River in an attempt to circumvent the CDCA and

the LIPL, but this partnership does not make Best Egg’s loans lawful.

       47.     Although banks like Cross River may lawfully charge interest and fees at the rates

and amounts charged on Best Egg’s loans, Best Egg cannot take advantage of the rights granted

to banks once a loan is sold. See, e.g., Madden v. Midland Funding, LLC, 786 F.3d 246, 250 (2d

Cir. 2015), cert denied, 136 S. Ct. 2505 (2016).

       48.     Regardless, Cross River is not the true lender of the loans at issue, meaning the

loans are not made by a bank and the interest and fees charged on Best Egg’s loans are never

lawful. See, e.g., Fulford v. Marlette Funding, LLC, No. 17-cv-30377 and Fulford v. Avant of



                                                   5
        Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 10 of 16




Colorado, LLC, No. 17-cv-30377 (Colo. Dist. Ct. Denver County Aug. 13, 2018); Cmty. State

Bank v. Strong, 651 F.3d 1214 (11th Cir. 2011); Easter v. Am. W. Fin., 381 F.3d 948, 957 (9th

Cir. 2004); CFPB v. Cashcall, Inc., No. 15-cv-7522 (C.D. Cal. Aug. 31, 2016); Pennsylvania v.

Think Fin., Inc., No. 14-cv-7139, 2016 U.S. Dist. LEXIS 4649 (E.D. Pa. Jan. 14, 2016); Goleta

Nat’l Bank v. Lingerfelt, 211 F. Supp. 2d 711 (E.D.N.C. 2002); CashCall, Inc. v. Morrisey, No.

12-cv-1274, 2014 W. Va. LEXIS 587 (W. Va. May 30, 2014); Ubaldi v. SLM Corp., 852 F.

Supp. 2d 1190 (N.D. Cal. 2012); Eul v. Transworld Sys., No. 15-cv-7755, 2017 U.S. Dist.

LEXIS 47505 (N.D. Ill. Mar. 30, 2017).

       49.     At base, the Best Egg/Cross River partnership is a subterfuge to evade

Pennsylvania law.

       50.     Pennsylvania courts have long held that any attempted circumvention of

Pennsylvania’s usury laws is unlawful and cannot be used to prevent the enforcement of the law.

See Simpson v. Penn Disc. Corp., 5 A.2d 796, 798 (Pa. 1939); Saunders v. Resnick, 16 A.2d 676,

678 (Pa. Super. 1940); Moll v. Lafferty, 153 A. 557, 558-59 (Pa. 1931); Walnut Disc. Co. v.

Weiss, 208 A.2d 26 (Pa. Super. 1965); see also Scott v. Lloyd, 34 U.S. 418 (1835); Mo., Kan. &

Tex. Trust Co. v. Krumseig, 172 U.S. 351, 355-56 (1899).

Best Egg’s Actions Cause Substantial Harm to Pennsylvania Consumers

       51.     Best Egg’s actions make loans more expensive, increase the risk of default, and

make the consequences of default much worse.

       52.     First, by charging, collecting, contracting for, and receiving interest and fees it

cannot charge, collect, contract for, or receive, Best Egg makes loans more costly.

       53.     For example, Henry paid thousands more than he otherwise would have had to

pay had Best Egg charged interest and fees at the lawful rates and amounts.



                                                  6
        Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 11 of 16




       54.     Second, by charging, collecting, contracting for, and receiving interest and fees it

cannot charge, collect, contract for, or receive, Best Egg makes default more likely.

       55.     For example, because of Best Egg’s unlawful interest and fees, Henry’s payments

were close to $300 per month.

       56.     Had Best Egg charged interest and fees at the legal rate and in the legal amount,

Henry’s monthly payments would have been much less, making it easier for Henry to repay the

loan and decreasing the chance Henry would default.

       57.     Third, by charging, collecting, contracting for, and receiving interest and fees it

cannot charge, collect, contract for, or receive, Best Egg makes the consequences of defaulting

much worse.

       58.     For example, because of the unlawful interest and fees charged when the Account

was active, Henry’s payments went to unlawful interest and fees, rather than paying down the

amount Henry actually received on the loan.

       59.     So, when Henry defaulted, he owed substantially more than he otherwise would

have owed had Best Egg charged interest and fees at the lawful rates and amounts.

       60.     Similarly, because of the unlawful interest and fees that continued to accumulate

on the Account when the Account was in default, Henry owed more than he otherwise would

have owed had Best Egg charged interest and fees at the lawful rates and amounts.

       61.     Best Egg’s actions caused and continue to cause substantial harm to Pennsylvania

consumers by making their loans more costly, increasing their chances of default, and making

the consequences of default far worse.

       62.     Henry brings this action seeking redress for the harm Best Egg’s actions caused.




                                                 7
        Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 12 of 16




                               CLASS ACTION ALLEGATIONS

       63.     Plaintiff brings this action individually and on behalf of all others similarly situated

under Rules 1702, 1708, and 1709 of the Pennsylvania Rules of Civil Procedure.

       64.     Plaintiff seeks to certify the following class: “All persons who, within the

applicable statute of limitations, were issued a Best Egg loan and paid interest and fees that

aggregated in excess of 6% simple interest per year.”

       65.     Plaintiff reserves the right to expand, narrow, or otherwise modify the class as

litigation continues and discovery proceeds.

       66.     Pa. R. Civ. P. 1702(1), 1708(a)(2): The class is so numerous that joinder of the

class members is impracticable. There likely are hundreds of members of the class. Since each of

the claims of the class members is substantially identical, and the class members request

substantially similar relief, centralizing the class members’ claims in a single proceeding likely is

the most manageable litigation method available.

       67.     Pa. R. Civ. P. 1702(2), 1708(a)(1): Plaintiff and the class members share

numerous common questions of law and fact that will drive the resolution of the litigation and

predominate over any individual issues. For example, there is a single common answer to the

question of whether Best Egg could charge, collect, contract for, or receive interest and fees that

aggregate in excess of the rates and amounts set forth in the LIPL or CDCA. This question, and

other common questions of law and fact, predominate over any individual issues.

       68.     Pa. R. Civ. P. 1702(3): Plaintiff’s claims are typical of the claims of the class

because the claims of Plaintiff and the class are based on the same legal theories and arise from

the same conduct.




                                                  8
        Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 13 of 16




       69.     Pa. R. Civ. P. 1702(4), 1709: Plaintiff is an adequate representative of the class

because the interests of Plaintiff and the class members align. Plaintiff will fairly, adequately,

and vigorously represent and protect the interests of the class and has no interest antagonistic to

the class. Plaintiff retained counsel who are competent and experienced in the prosecution of

class action litigation generally and consumer finance litigation specifically.

       70.     Pa. R. Civ. P. 1708(a)(3), (6), (7): Given the complexity and nature of the issues

presented and the relief requested, the expense and time necessary to obtain such relief, and the

anticipated recovery and relief Plaintiff and the class members may obtain, the class action

mechanism is by far the preferred and most efficient litigation mechanism to adjudicate the

claims of Plaintiff and the class members. Additionally, requiring Plaintiff and the class

members to file individual actions would impose a crushing burden on the court system and

almost certainly lead to inconsistent judgments. Class treatment presents far fewer management

difficulties and provides benefits of a single adjudication and economies of scale.

       71.     Pa. R. Civ. P. 1708(a)(4): Based on the knowledge of Plaintiff and undersigned

counsel, there are no cases currently pending that address the issues or request relief for the

conduct at issue in this case.

       72.     Pa. R. Civ. P. 1708(a)(5): This forum is appropriate for this litigation, as

Defendant regularly conducts business in this County and part of the claims arose in this County.




                                                  9
        Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 14 of 16




                                           COUNT I
             Violation of the Unfair Trade Practices and Consumer Protection Law
                                      73 P.S. §§ 201, et seq.

       73.      This claim is brought individually and on behalf of the class.

       74.      Plaintiff and Defendant are persons, the Account was used to buy goods and

services for personal, family, and/or household use, and Defendant’s conduct described herein is

trade or commerce under the UTPCPL. 73 P.S. §§ 201-2(2)-(3), 201-9.2.

       75.      Defendant’s conduct described herein constitutes unfair methods of competition

and unfair or deceptive acts or practices under the UTPCPL because Defendant engaged in

fraudulent or deceptive conduct which created a likelihood of confusion or misunderstanding. 73

P.S. § 201-2(4)(xxi).

       76.      Defendant’s use of unfair methods of competition and unfair or deceptive acts or

practices in the conduct of trade or commerce violates 73 P.S. § 201-3.

       77.      Henry and the class members lost money or property as a result of Defendant’s

violations and therefore are entitled to actual damages, statutory damages, treble damages, and

all other available relief under 73 P.S. 201-9.2, as well as reasonable costs and attorneys’ fees,

and such additional relief the Court deems necessary and proper.

                                   JURY TRIAL DEMANDED

       Plaintiff requests a jury trial on all claims so triable.




                                                  10
     Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 15 of 16




                                 PRAYER FOR RELIEF

    WHEREFORE, Plaintiff prays for the following relief:

    a.      An order certifying the proposed class, appointing Plaintiff as
            representative of the proposed class, and appointing undersigned
            counsel as counsel for the proposed class;

    b.      An order awarding actual, statutory, treble, and all other damages
            available by law, along with pre- and post-judgment interest;

    c.      An order awarding attorneys’ fees and costs;

    d.      An order declaring Defendant’s conduct unlawful;

    e.      An order awarding all other relief that is just, equitable, and
            appropriate.


                                                   Respectfully submitted,


Dated: June 23, 2021                        By: /s/ Kevin Abramowicz
                                                Kevin Abramowicz
                                                Kevin W. Tucker
                                                East End Trial Group LLC
                                                6901 Lynn Way, Suite 215
                                                Pittsburgh, PA 15208
                                                Tel: (412) 223-5740
                                                Fax: (412) 626-7101
                                                kabramowicz@eastendtrialgroup.com
                                                ktucker@eastendtrialgroup.com

                                                   Attorneys for Plaintiff




                                              11
        Case 2:21-cv-00985-JFC Document 1-2 Filed 07/26/21 Page 16 of 16




                                         VERIFICATION

       I, Kevin Abramowicz, attorney for Plaintiff, am fully familiar with the facts set forth in

this Complaint and am authorized to make this Verification. I verify that the averments contained

in this Complaint are true and correct to the best of my knowledge, information, and belief.

Plaintiff’s verification shall be substituted for this attorney verification upon request. I

understand any false statements herein are made subject to the penalties of 18 Pa. C.S § 4904,

relating to unsworn falsification to authorities.


                                                         Respectfully submitted,


 Dated: June 23, 2021                            By: /s/ Kevin Abramowicz
                                                     Kevin Abramowicz
                                                     East End Trial Group LLC
                                                     6901 Lynn Way, Suite 215
                                                     Pittsburgh, PA 15208
                                                     Tel: (412) 223-5740
                                                     Fax: (412) 626-7101
                                                     kabramowicz@eastendtrialgroup.com

                                                         Attorney for Plaintiff




                                                    12
